FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


FALCK NORTHERN CALIFORNIA                 No. 21-15754
CORP.; FALCK ROCKY MOUNTAIN,
INC.; FALCK MOBILE HEALTH CORP.,             D.C. No.
DBA Care Ambulance Service, Inc.;         4:19-cv-08171-
CARE AMBULANCE SERVICE, INC.;                  SBA
FALCK USA, INC.,
               Plaintiffs-Appellees,
                                            OPINION
                 v.

SCOTT GRIFFITH COLLABORATIVE
SOLUTIONS, LLC, DBA SG
Collaborative Solutions, LLC,
               Defendant-Appellant.


     Appeal from the United States District Court
        for the Northern District of California
    Saundra B. Armstrong, District Judge, Presiding

        Argued and Submitted January 12, 2022
              San Francisco, California

                Filed February 10, 2022

    Before: Ronald M. Gould, Mark J. Bennett, and
            Ryan D. Nelson, Circuit Judges.

              Opinion by Judge R. Nelson
2 FALCK N. CAL. V. SCOTT GRIFFITH COLLABORATIVE SOLS.

                          SUMMARY *


              Interlocutory Appeal / Mootness

    The panel dismissed as moot Scott Griffith Collaborative
Solutions, LLC’s appeal of the district court’s order denying
its motion to dismiss plaintiffs’ First Amended Complaint
under California’s Anti-Strategic Litigation Against Public
Participation (“Anti-SLAPP”) rule.

    The district court denied Griffith’s motion to strike and
dismissed based on its conclusion that Texas choice-of-law
rules applied; and granted plaintiffs’ motion for leave to
amend. Plaintiffs filed a Second Amended Complaint.
Griffith moved to dismiss the Second Amended Complaint,
and appealed the order denying its Anti-SLAPP motion to
strike the First Amended Complaint.

    The panel held that Griffith’s appeal was moot because
it could no longer grant any effective relief on the First
Amended Complaint. Griffith has not appealed the district
court’s decision to allow the Second Amended Complaint.
And Griffith did not appeal the denial of the motion to
dismiss the First Amended Complaint until the Second
Amended Complaint had been filed. The Second Amended
Complaint made the First Amended Complaint no longer
operative. The panel rejected Griffith’s argument that the
panel could grant effective relief because the First Amended
Complaint was substantially the same as the Second
Amended Complaint.


    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
  FALCK N. CAL. V. SCOTT GRIFFITH COLLABORATIVE SOLS. 3

                        COUNSEL

Bruce L. Campbell (argued), Miller Nash LLP, Portland,
Oregon; Nicole M. McLaughlin, Miller Nash LLP, Long
Beach, California; for Defendant-Appellant.

Faisal M. Zubairi (argued) and Bryan Martin McGarry,
Dorsey & Whitney LLP, Costa Mesa, California, for
Plaintiffs-Appellees.


                         OPINION

R. NELSON, Circuit Judge:

    Scott Griffith Collaborative Solutions, LLC, seeks
interlocutory review of the district court’s order denying its
motion to dismiss Plaintiffs’ First Amended complaint. But
the same order also allowed Plaintiffs to amend their
complaint, and they filed their Second Amended Complaint
before this appeal was filed. Because the amended
complaint supersedes the complaint at issue on appeal, we
dismiss this interlocutory appeal as moot.

                              I

    Falck USA, Inc. (“Falck”), is the parent company of
several subsidiaries that provide emergency medical care. A
Falck subsidiary contracted with Scott Griffith Collaborative
Solutions, LLC (“Griffith”), for consulting services. Griffith
authorized the subsidiary to use Griffith’s proprietary
information to support its emergency medical services bids.
A few years later, Griffith sent a cease-and-desist letter to
Falck, claiming that Falck had used Griffith’s proprietary
information without consent. Falck claimed that its use was
authorized because its contracted subsidiary was included on
4 FALCK N. CAL. V. SCOTT GRIFFITH COLLABORATIVE SOLS.

its proposed bid. Griffith also shared its cease-and-desist
letter with Falck’s competitor, who sent the letter to local
media.

    Griffith sued Falck for intellectual property infringement
and unfair competition in California, nine hours before Falck
sued Griffith for defamation and breach of contract in Texas.
The Texas court transferred Falck’s suit to California under
the first-to-file rule. The cases were consolidated in
California, where Griffith moved to strike and dismiss the
defamation claims in Falck’s First Amended Complaint
under California’s Anti-Strategic Litigation Against Public
Participation (“anti-SLAPP”) rule. See Cal. Civ. Proc.
§ 425.16. Falck later moved to amend its complaint.

    The district court denied Griffith’s motion to strike and
dismiss, concluding that Texas choice-of-law rules should
apply. In the same order, the court granted Falck’s motion
for leave to amend. Falck filed a Second Amended
Complaint the next week. Griffith moved to dismiss Falck’s
Second Amended Complaint and, one week later, appealed
the order denying its anti-SLAPP motion to strike the First
Amended Complaint. 1

                                   II

    “Without jurisdiction the court cannot proceed at all.”
Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp.,
549 U.S. 422, 431 (2007) (citation omitted). So we “must
independently ascertain whether we have jurisdiction to

    1
       Griffith argues we have jurisdiction under the collateral order
doctrine to review the district court’s denial of a California anti-SLAPP
motion, even though the order only addressed choice-of-law and granted
leave to amend. Because we dismiss this appeal as moot, we need not
decide this issue.
  FALCK N. CAL. V. SCOTT GRIFFITH COLLABORATIVE SOLS. 5

entertain an appeal.” Bagdasarian Prods., LLC v. Twentieth
Century Fox Film Corp., 673 F.3d 1267, 1270 (9th Cir.
2012) (citation omitted). We review our own jurisdiction de
novo. Guerrier v. Garland, 18 F.4th 304, 308 (9th Cir.
2021).

    We may hear appeals from all “final decisions” of the
district court under 28 U.S.C. § 1291. But “[s]o long as the
matter remains open, unfinished[,] or inconclusive, there
may be no intrusion by appeal.” Bagdasarian, 673 F.3d
at 1270 (quoting Cohen v. Beneficial Indus. Loan Corp.,
337 U.S. 541, 546 (1949)). “If an event occurs that prevents
the court from granting effective relief, the claim is moot and
must be dismissed.” Grand Canyon Tr. v. U.S. Bureau of
Reclamation, 691 F.3d 1008, 1016–17 (9th Cir. 2012)
(citation omitted).

    After Griffith moved to strike the defamation claims in
Falck’s First Amended Complaint, Falck filed its Second
Amended Complaint. Griffith has not appealed the district
court’s decision to allow the Second Amended Complaint.
And Griffith did not appeal the denial of the motion to
dismiss the First Amended Complaint until the Second
Amended Complaint had been filed.             The amended
complaint made the First Amended Complaint no longer
operative. See Lacey v. Maricopa County, 693 F.3d 896, 927
(9th Cir. 2012) (en banc) (“[T]he general rule is that an
amended complaint super[s]edes the original complaint and
renders it without legal effect.”); 6 C. Wright, A. Miller &
M. Kane, Federal Practice and Procedure § 1476 & n.1 (3d
ed. 2005) (an amended pleading “supersedes the pleading it
modifies” and “becomes the operative complaint,” and “the
original pleading no longer performs any function in the
case”). Thus, Griffith’s appeal is moot because we can no
6 FALCK N. CAL. V. SCOTT GRIFFITH COLLABORATIVE SOLS.

longer grant any effective relief on the First Amended
Complaint. See Grand Canyon Tr., 691 F.3d at 1016–17.

    Griffith argues that we could grant effective relief
because Falck’s First Amended Complaint is substantively
the same as its amended complaint. But the complaint
challenged on appeal is a legal nullity even if much like the
operative complaint. Efficiency is no basis to provide
appellate jurisdiction over an appeal that is moot. So
Griffith’s interlocutory appeal is

   DISMISSED AS MOOT.